DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-8 are presented for examination.
Claim 2 is cancelled. 
Claims 1, 3-8 are allowed.

Invention
The Present invention teaches "A vehicle control system including: a recognizer that recognizes a target in the vicinity of a subject vehicle; a first processor that repeatedly performs a process of determining a first target speed, which is a target speed of the subject vehicle in the future, at a first period on the basis of the target recognized by the recognizer and a state of the subject vehicle; a second processor that repeatedly performs a process of determining a second target speed, which is a target speed of the subject vehicle in the future, at a second period shorter than the first period on the basis of the first target speed determined by the first processor, the target recognized by the recognizer, and the state of the subject vehicle; and a running controller that controls acceleration/deceleration of the subject vehicle on the basis of at least one of the first 
          
Reason for Allowance
Claims 1, 3-8 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 11/19/2021, Pages 1-2.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 7-8 are allowed, the claims 3-6 are also allowed based on their dependency upon the independent claims 1, 7-8.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

          MAEDA et al. (US Pub. No.: 2017/0039855 A1) teaches “A vehicle drive control apparatus includes: an object detection unit which detects positions, speeds, and sizes of objects around an own vehicle; and a speed control unit which detects a moving object existing in a place adjacent to a scheduled travelling path of the own vehicle and a speed change induction obstacle inducing a future speed vector change of the moving object from the objects detected by the object detection unit and changes a speed of the own vehicle, on the basis of a relative position relation of the own vehicle and the detected moving object and the speed change induction obstacle.”

          Sekiguchi et al. (US Pub. No.: 2009/0234553 A1) teaches “In a vehicle running control system, when an estimated collision time taken until a subject vehicle collides with a target object is shorter than a set threshold value, the target object is regarded as a preceding vehicle, and the subject vehicle is caused to follow the target object. Even in a case in which the estimated collision time is longer than or equal to the threshold value, when the target object is present on a subject-vehicle traveling lane or when the subject-vehicle traveling lane is not recognized, if an overlapping ratio between the subject vehicle and the target object is more than or equal to an overlapping-ratio determining threshold value, the target object is regarded as a preceding vehicle, and the subject vehicle is caused to follow the target object.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667